Citation Nr: 1705667	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-25 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015 the Board reopened the claim for service connection for an acquired psychiatric disorder and remanded the claim for service connection for additional development.  In December 2015 the Board remanded the claim to afford the Veteran a Board hearing.  In April 2016, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed an acquired psychiatric condition, to include PTSD, as a result of military sexual trauma (MST) he experienced while in service.  Specifically, the Veteran has reported that while stationed at Ft. Eustis, Virginia, a Specialist Fourth Class (Spec. 4) Sergeant in his unit, who worked with the Veteran at the welding shop, invited him to his home for drinks.  The Veteran contends he became drunk and fell asleep, and when he awoke he was being raped by the Sergeant.  Although the Veteran was unable to specifically recall the name of his attacker, he described him as Hispanic and identified him as Santiago.  The Veteran testified that the MST occurred between July and September 1980.  The Veteran asserted that as a result of this incident he exhibited changes in behavior, which eventually led to his administrative discharge from service.  The Veteran reported that a few weeks after the MST, the attacker was arrested for raping two fellow servicemen at Ft. Eustis, and he was court-martialed.  The Veteran has mostly denied reporting the incident, although he occasionally stated that he came forward and identified Santiago as his attacker after other men accused him of rape.  

The Veteran's military personnel records show that he was stationed at Ft. Eustis, Virginia, from April 9, 1980 to June 27, 1980.  The personnel records documented multiple incidents of disciplinary problems throughout his military career, including being absent without leave (AWOL) from February 19, 1980 to March 14, 1980, prior to being stationed at Ft. Eustis.  The records also noted being cited for wrongful use of marihuana in May 1980, and being disciplined for failing to get a haircut in September 1980.  A November 1980 Chaplain's Counseling Interview report noted that the Veteran was being considered for an administrative discharge due to a history of disciplinary problems which dated to his high school days.  It was noted that the Veteran was immature and could not tolerate a structured regimented lifestyle.  According to his DD-214 he was in the Expeditious Discharge Program for failure to maintain acceptable standards for retention.  The service treatment records fail to document treatment for a psychiatric disorder or markers that could be indicative of a change in behavior or a traumatic incident.  On enlistment and separation examinations, the Veteran denied a history of nervous trouble and he was psychiatrically evaluated as normal. 

After service, a January 2002 VA treatment note showed that the Veteran endorsed a history of being forced into sexual or other activity against his will.  Subsequent VA and private treatment records documented a history polysubstance abuse and multiple psychiatric diagnoses, including PTSD due to MST.  

On VA examination in December 2008, the examiner diagnosed major depressive disorder, dysthymic disorder, alcohol dependence, cocaine dependence, benzodiazepine dependence in sustained full remission, cannabis dependence in sustained full remission, and personality disorder not otherwise specified with avoidant borderline and antisocial features.  Concerning a diagnosis of PTSD, the examiner specifically found that the Veteran did not meet diagnostic criteria for PTSD as defined by the DSM IV, because while Criterion C was met, B and D were not.  The examiner opined that the Veteran's depression was due to many nonmilitary influences.  The examiner stated that while the reported sexual trauma contributed to his depression and dysthymia, these were mostly related to nonmilitary factors that preceded and followed his military service. 

A VA March 2012 Clinician Administered PTSD Scale provided a detailed discussion of the six diagnostic criteria as outlined by the DSM-IV, and noted that the Veteran met said criteria.  In March 2012, a VA psychologist, Dr. M.S., noted diagnosis of PTSD due to MST.  

A VA examiner in March 2013 determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, and instead diagnosed borderline personality disorder, alcohol dependence partial remission, cannabis dependence partial remission and dysthymic disorder.  The examiner noted that a diagnosis of PTSD was not supported by the evidence despite the fact that MST, as described by the Veteran, could clearly be an impetus for development of PTSD.  The examiner explained that the Veteran's reported symptoms were not consistent with PTSD, but rather with borderline personality disorder.  The examiner noted that although Dr. M.S. diagnosed PTSD, review of the treatment records indicated that the primary treatment focus was for symptoms of borderline personality disorder and substance abuse.  

In an addendum report in March 2015, the VA examiner who examined the Veteran in 2013, opined that the Veteran's current dysthymia and depression were not noted during service and did not have onset therein.  As for the Veteran's borderline personality disorder, the examiner determined that the condition was not present in service and only became appropriate as the Veteran aged and failed to mature.  The examiner explained that stated differently, behaviors that were normal at age 18 would indicate a diagnosis of borderline personality disorder at age 30.  In the examiner's opinion the Veteran's service did not play a role in the etiology of his dysthymia, depression or borderline personality disorder.  The examiner added that the development of borderline personality disorder was more closely linked to parenting, genetics, and adolescent experiences than to experiences such as those that occurred in the military. 

Here, while the Veteran has provided sufficient specificity regarding the alleged MST, there have been no documented attempts to actually verify this stressor.  Thus, attempts to verify the Veteran's stressor must be made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and his representative a letter requesting that he provide any further details that might help corroborate his claimed in-service sexual assault.  The Veteran is advised that lay statements alone are insufficient to verify a noncombat stressor.

2.  Thereafter, the AOJ must utilize additional information submitted by the Veteran, if any, coupled with that information already present in the claims file, to attempt to verify any formal complaint of an in-service sexual assault or a court martial of the alleged perpetrator in 1980 at Ft. Eustis, Virginia, from the Joint Services Records Research Center and/or any other appropriate records repositories.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Obtain any VA medical treatment records dating from April 2016 forward and associate them with the claims file.
4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Undertake any additional development deemed necessary by the record (to include the scheduling of a VA examination, if warranted).  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


